DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP-164929 (see translation) in view of Hohlfeld et al (US Pub 2010/0187835).  As to claims 1, 6 or 12, JP-164929 discloses a vibration sensor including a circuit board (fixing base 1 or fixing base 1 with can 5) including a recess or accommodating space as in fig. 1 or 3, a magnet (4/4a/4b) disposed in the recess and sliding in the recess (on slide shaft 2 in recess as seen in on the coils 11 as fig. 17 or layer 181/182 of fig.18.   Also, note the discussion in par[81] et seq.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a protective layer on the surface of the coil in Jp-164929 vibration sensor since one of ordinary skill in the art would have recognized that the addition of a protective layer on the coil would increase the magnetic flux and thus increase the magnetic conductance and reduce contact with surrounding air to be able to monitor even .  

Claims 1, 3-7, 9-12,  and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Narai et al-US Patent # 5,834,649 in view of JP-164929 ( see translation) and Hohlfield et al (US Pub 2010/0187835) .  As to claims 1, 6 and 12, Narai et al disclose a vibration sensor including a circuit board (7/17) including a recess (unnumbered in housing 1), a magnet (movable magnet 3) disposed in the recess, and sliding in the recess  where the magnet slides in the recess due to external vibrations and the magnet slides overcoming the inherent friction (note col. 5, lines 3 et seq discussion indicating the movable magnet 46 is improved about abrasion against its frequent movement in housing 40 and about its smooth movement reducing friction against the housing because of the high slidability member) and the induced signal generates an output via an inherent output electrode of the circuit board 7, the  inherent electrode needed to sense the movable magnet via the reed switch 6 generating an induced signal in the circuit board, see fig. 2 and col. 3, lines 10 et seq.  Further, it is noted that Narai et al disclose usage of a reed switch (6/111) for sensing the vibrations rather than a coil layer.  In a related prior art device, JP-164929 disclose a similar vibration sensor (vibration detecting part 1) with a sliding magnet (4) which slides by its inertial force in response to vibration from the .
Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. Applicant has argued that Hohlfield fails to teach limitations wherein a protective layer is coated on the coil as on p.7 of the arguments.  However, such an argument is not found persuasive because Hohlfield clearly illustrates an embodiment of figs. 17 and 18 wherein the protective layer can be coated on the coil.  Further, it is argued that JP-164929 in view of Hohlfield fails to disclose that the magnet slides in the recess due to external vibrations making the magnet overcome friction from the recess.   Such an argument is not found persuasive because it is clearly indicated that the “sliding magnets (the magnets of the sliding portion 4)” and further the sliding portion 4 slides by its inertial force in response to vibration from the outside and further, it is indicated that the abrasion resistance is enhanced by a Teflon process, which clearly suggests sliding to overcome friction in response to vibration, see translation pages 2-3.  Further, on p. 4, it is also indicated that when the coil 20 is used, “an induced electromotive force is obtained from the coil is output in proportion to a change in magnetic flux density, so that an acceleration applied from the outside can be detected.”  Furthermore, it is argued that Narai in view of JP-164929 and Hohlfield fail to disclose the sliding magnet varies when the coil 20 is used, “an induced electromotive force is obtained from the coil is output in proportion to a change in magnetic flux density, so that an acceleration applied from the outside can be detected.”  

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861